Name: 2000/223/EC: Council Decision of 13 March 2000 amending Decision 1999/70/EC concerning the external auditors of the national central banks
 Type: Decision
 Subject Matter: monetary economics;  Europe;  labour market;  accounting
 Date Published: 2000-03-18

 Avis juridique important|32000D02232000/223/EC: Council Decision of 13 March 2000 amending Decision 1999/70/EC concerning the external auditors of the national central banks Official Journal L 071 , 18/03/2000 P. 0024 - 0024COUNCIL DECISIONof 13 March 2000amending Decision 1999/70/EC concerning the external auditors of the national central banks(2000/223/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular to Article 27(1) thereof,Having regard to the recommendation of the European Central Bank (hereinafter referred to as the ECB) of 21 February 2000,Whereas:(1) The accounts of the ECB and of the national central banks are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union.(2) The Governing Council of the ECB recommended the Council to approve the replacement, starting from the financial year 2000, of one of the external auditors for the Deutsche Bundesbank who were approved by the Council in its Decision 1999/70/EC(1).(3) It is appropriate to follow the recommendation of the Governing Council,HAS DECIDED AS FOLLOWS:Article 1Article 1(2) of Decision 1999/70/EC shall be replaced by the following: "2. KPMG Deutsche Treuhand-Gesellschaft AG and Ernst & Young Deutsche Allgemeine Treuhand AG are hereby approved as the external auditors of the Deutsche Bundesbank for the annual accounts starting from the financial year 2000."Article 2This Decision shall be notified to the ECB.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 13 March 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 22, 29.1.1999, p. 69.